Case 1:16-cr-20088-RNS Document 180 Entered on FLSD Docket 10/08/2020 Page 1 of 4




                               United States District Court
                                         for the
                               Southern District of Florida

      United States of America,               )
      Plaintiff                               )
                                                Criminal Case No. 16-20088-CR-
                                              )
                                                Scola
      v.                                      )
                                              )
      Luis Lima,                              )
      Defendant.                              )
                   Order On Motion for Modification and Enforcement
         Now before the Court is the Government’s motion for modification and
  enforcement of this Court’s prior order, ECF No. 172. This matter was before
  the Court for a telephonic hearing on October 6, 2020. (ECF No. 179.) The
  government, counsel for the interested parties, 1 and counsel for the buyer were
  given the opportunity to present arguments before the Court. After considering
  the parties’ argument, the record, the written submissions, and the relevant
  legal authorities, the Court grants the Government’s motion. (ECF No. 173.)

      I.   Background
          By now, the backdrop of this matter is familiar to the Court. On March
  20, 2019, Luis Lima conveyed property located at 2026 NW 7th Street, Miami,
  Florida 33125 (the “property”) to his girlfriend Noemi Anet Estrada De Armas
  for $10.00 via Quit Claim deed. (ECF No. 168 at 2.) On February 28, 2020,
  Estrada entered into a contract to sell the property for $110,000.00 (ECF No.
  168 at 2) and on April 30, 2020, the interested parties filed a motion to release
  the government’s lien on the property, which this Court denied on June 30,
  2020. (ECF Nos. 132, 164). After the Court adjudicated that motion, on July
  29, 2020, the interested parties moved the Court to determine the value of
  Lima’s interest in the property at the time it was transferred to Ms. Estrada,
  arguing that the property had no value at the time Lima transferred the
  property and therefore there was no value for the Government to collect on its
  lien if the sale were to go forward. (ECF No. 165.) Following briefing and a
  hearing, the Court denied the interested parties’ motion, permitted the sale to
  go forward, and ordered certain relief requested by the government. (ECF No.
  172.)


  1
   Noemi Anet Estrada De Armas, Dagoberto Dominguez, and Darling Duarte are, collectively, the
  “interested parties.”
Case 1:16-cr-20088-RNS Document 180 Entered on FLSD Docket 10/08/2020 Page 2 of 4




         Once again, a dispute has arisen between the government and the
  interested parties with respect to Lima’s former property. (ECF No. 173.)
  Specifically, the interested parties and the government dispute whether the
  interested parties’ attorney’s fees in the amount of $15,000.00 may properly be
  treated as a “closing cost” that should be borne by the government. (ECF No.
  173 at 2.) The fees at issue were incurred by the interested parties’ counsel
  while “litigating the government[’s] lien, and in preparing the conveyance
  documents.” (ECF No. 173 at 2.) While the government argued in its briefing
  that it is not responsible for these expenses (ECF No. 173 at 2-3), the
  interested parties argue that these fees were incurred in curing “title defects”
  and therefore should be borne by the government as it is “customary” for such
  fees to paid “from the closing proceeds . . . in the legal industry” (ECF No. 175
  at 2-3). At argument, the government noted it did not contest payment for
  preparation of conveyance documents in the amount of $2,500.00, leaving
  $12,500.00 in dispute.

   II.   Analysis
         The Court disagrees with the interested parties that the interested
  parties’ attorney’s fees in the amount of $12,500.00 should be borne by the
  government. Rather, as the government points out, the operative contract
  governing this transaction “does not state that a lien holder shall pay for the
  seller’s attorney’s fees,” but rather, plainly states that the “‘Seller will pay
  Seller’s attorneys’ fees.’” (ECF No. 177 at 3 (quoting ECF No. 175-1 at 5 (Real
  Estate Contract)).) The interested parties provided affidavits from two real
  estate attorneys noting it is customary for “any fees or costs charged by an
  attorney” to “be included in the settlement statement prepared by the closing
  agent” and for real estate attorneys to satisfy their fees “from the Seller’s
  proceeds at the closing. (ECF No. 175-1, at 22, 32.) The Court finds these
  affidavits unhelpful as they confirm the seller’s attorney should be paid at the
  time of closing, which is not in dispute, but provide no information as to the
  propriety of the government bearing these costs. Confusingly, the affidavits
  seem to undermine the interested parties’ position as they state it is customary
  for sellers to pay their own attorney’s fees. This is consistent with the clear
  contractual language here and the interested parties offer no reason why this
  Court should depart from the unambiguous language in the contract.
         It appears the interested parties’ only argument suggesting the
  government should nonetheless bear the interested parties’ attorney’s fees is
  based on equity. The interested parties argue that requiring Ms. Estrada to pay
  her own attorney’s fees “would be grossly inequitable” because it would result
  in Ms. Estrada “being in a worse financial position than if she had never
  received the property.” (ECF No. 175.) While the Court is unmoved by this
  argument, even if it was, the interested parties fail to point to a single authority
Case 1:16-cr-20088-RNS Document 180 Entered on FLSD Docket 10/08/2020 Page 3 of 4




  supporting an award of attorney’s fees against the United States or its agencies
  where such award is not specifically provided for by federal statute. Joe v.
  United States, 772 F.2d 1535, 1537 (11th Cir. 1985).

  III.   Conclusion

        The Court grants the government’s motion (ECF No. 173). It is further
  ordered and adjudged that:
     1) The Court finds that it has no jurisdiction or authority to require the
        interested parties to proceed with the sale. However, in the event the
        interested parties decide to proceed, the sale shall be permitted to go
        forward immediately with the Closing Agent disbursing the following
        expenses from escrow:
            a. Settlement or Closing Fee: $270.00
            b. City/County/Stamps or Surtax: $495.00;
            c. State Tax/Stamps: $660.00;
            d. County Taxes through October 7, 2020: $526.94; 2
            e. Lien Search Fee: $600.00;
            f. Storm Water for City of Miami: $185.15;
            g. Sales/Broker’s Commission: $6,600.00;
            h. 2nd Installment Property Tax Payment: $517.12;
            i. Attorney’s Fees to Dadeland Legal Group LLC for Preparation of
               Closing Documents: $2,500.00; and
            j. Interested parties: $12,819.87.
     2) Litigation fees and expenses shall not be deducted from the overall sales
        proceeds and are to be borne by the interested parties.
     3) $12,500.00 representing the fees incurred by the Interested Parties for
        services rendered by Berrio & Berrio, P.A. in attempting to remove or
        reduce the criminal restitution lien in the above styled matter shall be
        deposited with the Court’s Registry, pending appellate resolution or
        further Order from this Court.
     4) The remaining proceeds shall be delivered to the Clerk and applied
        towards the criminal restitution judgment.




  2 The tax proration amount is based upon a closing date of October 7, 2020 and will increase
  at the amount of $5.64 daily. The amount due on the actual closing date may be disbursed by
  the closing agent.
Case 1:16-cr-20088-RNS Document 180 Entered on FLSD Docket 10/08/2020 Page 4 of 4




        Done and Ordered in Chambers at Miami, Florida, on October 7, 2020.


                                           ______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
